 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarner, upon returning to work for the week ending February 18, worked 32hours, having started 1 day late for that pay periodDuring the week ending Febru-ary 25 he worked 36 hours, having quit early on SaturdayFor the week endingMarch 4, he worked 40 hoursOn March 11 he quitAnalysis of the payroll records further reflect thatnonunion men such as Barnett,Claunch, Gruhler, Arthur Shaw, and David Shaw also had short workweeks duringthis same period of timeContrary to the General Counsel's contention the record reveals no discriminationin assignment of duties to strikers who returned to workWoodley testified that hehad been switched from mechanical work to painting and body workBy his ownadmission this transfer was made at his requestGuy, who was a helper on the third shift prior to the first strike, was transferredto a more desirable shift upon his return to work in FebruaryLikewise, the record fails to sustain the General Counsel's contention that afterthemen returned to work in February, Respondent discriminated against the ad-herents to the Union in the allotment of overtime work.The General Counsel's further contention that Brandon was discriminated against,upon his return to work in February, by being refused field work is not supported bythe record as a whole ii This change in job duties wassolely brought about at therequest of Long's general superintendent who requested Patterson not to sendBrandon into the field to change tires or to do any other work there because Brandoninterfered with Long's employees by engaging them in extensive conversationThe record is also devoid of any credible evidence that Respondent failed or re-fused to bargain collectively with the Unions after the execution of the settlementagreement or in any manner unlawfully interfered with the employee's statutoryrightsE Concluding findingsUpon the entire record in the case, the Trial Examiner is convinced, and finds,that the General Counsel has failed to prove by a fair preponderance of the credibleevidence that Respondent has violated the terms of the settlement agreement orhas committed any unfair labor practices since its executionTherefore, pursuantto the long standing Board policy,ia the Trial Examiner honors the settlement agree-ment and declines to consider any incident which took place prior thereto as a basisof a finding of an unfair labor practiceAccordingly, the Trial Examiner will recom-mend that the consolidated complaint be dismissed, in its entiretyUpon the basis of the foregoing findings of fact, and upon the record as a whole,the Trial Examiner makes the followingCONCLUSIONS OF LAW1Eveready Garage, Inc, Phoenix, Arizona, is engaged in, and during all timesmaterial was engaged in, commerce within the meaning of Section 2(6) and (7) ofthe Act2 Local 428 and Local 83 are labor organizations within the meaning of Section2(5) of the Act3The allegations of the consolidated complaint that Respondent has engaged inand as engaging in unfair labor practices within the meaning of Section 8 (a) (1),(3), and (5) of the Act have not been sustained by substantial evidence[Recommendations omitted from publication ]n This job pays more per hour and a field worker normally receives overtime work19 See, for example,Wooster Brass Company,80 NLRB 1633, and cases cited thereinLocal 20, Bakery and Confectionery Workers InternationalUnion of America[Berwick Cake Company]andSamuelIannuzzi.Case No 1-CB-525 January 8, 1960DECISION AND ORDEROn July '27, 1959, Trial Examiner John H Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the126 NLRB No 3 LOCAL 20, BAKERY AND CONFECTIONERY WORKERS, ETC.23Respondent had not engaged in the alleged unfair labor practices,and recommending that the complaint herein be dismissed, as setforth in the copy of the Intermediate Report attached hereto. 'There-after, the General Counsel and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and adopts the Trial Examiner's findings and conclusions onlyto the extent consistent herewith.1.As set forth in the Intermediate Report, on October 14, 1958,Samuel Iannuzzi, the Charging Party herein, spoke to Mr. Goodale,president of the Company, and to Raymond Ferazani, its foreman,about a job.As a result of these convensations, Iannuzzi was told toreport to work at 3 :30 the following morning.Thereafter, lannuzzicalled the Respondent's business office and talked to Stanley Mirowski,its secretary-treasurer.He told Mirowski about his offer of a job withthe Company and asked what it would cost him to transfer from Local348 1 to the Respondent.Mirowski replied that he did not know, butindicated no objection to Iannuzzi's working for the Company. Thatafternoon Fred Cabuzzi, the Respondent's business agent, calledFerazani and berated him for hiring a man without having calledthe union hall, and stated that he would also have a man at the plantthe following morning.,On October 15, at approximately 3 a.m. Tony DiLimpio reportedfor work and told Ferazani that Cabuzzi had sent him. Ferazani putboth DiLimpio and Iannuzzi to work 2 Between 10 and 11 a.m. thesame morning, Mirowski came to the plant and told Ferazani, ineffect, that he should not have hired Iannuzzi without having firstcalled the union hall, that "we have men that are looking for work,men in good standing, and they should be put to work first."He alsoasked if DiLimpio had reported for work. At the end of the shift, orabout 11:15 a.m., Goodale and Ferazani had a conversation withlannuzzi in which Goodale told lannuzzi, "I'm sorry, I have to letyou go because Stanley Mirowski of Local 20 came down here ... .If you can get it straightened out with Freddie Cabuzzi and Local 20,I'll take you back to work."As Ferazani testified that the 'Company normally calls the Respond-ent for men as a matter of convenience rather than compulsion; thatthe Company has lured new employees during the 6 months prior tothe hearing who were not members of the Respondent, and that neitherCabuzzi nor Mirowski had ever told him that he had to dischargeLocal 348, American Bakery and Confectionery Workers International Union, AFL-CIO, a rival union.2 Ferazani testified that he needed only one man, but that "at that time I just couldn'tsend the man home at 3:30 in the morning." 24DECISIONSOF NATIONALLABOR RELATIONS BOARDIannuzzi or that he could not put him to work, the Trial Examinerconcluded that the General Counsel had failed to prove that the Re-spondent had caused or attempted to cause the Company to dischargeIannuzzi.In their exceptions, the General Counsel and Charging Party con-tend that the Trial Examiner failed to consider the record as a whole,and particularly Ferazani's admission that he had to let Iannuzzi go"because that's the way it was put to me . . . by Mr. Cabuzzi." TheGeneral Counsel and the Complainant also contend that the TrialExaminer should have found the violation as alleged, and also shouldhave specifically found that (1) the Company had only one job avail-able for the two men who applied; (2) Mirowski knew there was onlyone job available when he visited the plant on the morning of October15, 1958, the very day Iannuzzi began work and was discharged, and(3) the Company was satisfied with Iannuzzi's work.We find merit in these contentions.While the Trial Examinercredited Ferazanis testimony to the effect that he had never beentold in so many words by either of Respondent's representatives thathe could not hire Iannuzzi or that he would have to discharge him,at no point in the Intermediate Report did he discredit or evenmention Ferazani's undenied testimony regarding what Cabuzzitold him prior to the discharge. Concerning this conversation,Ferazani testified as follows :A. I told him (Iannuzzi) that he had to be reinstated in Local20; and if he did so, we'd put him right back to work.Q. And why did you say that to him?A. Because that's the way it was put to me.Q. By whom?A. By Mr. Cabuzzi.This specific testimony is in our opinion more probative of thepart played by the Respondent in connection with the discharge thanthe testimony which merely negates the use of certain words by theRespondent's representatives in the course of their discussions withFerazani.Accordingly, in view of the above testimony, as well asthe other evidence set forth herein, including the evidence whichclearly discloses that Cabuzzi knew there was only one job availablewhen he insisted upon sending an additional employee (DiLimpio)over for the job which had already been assigned to Iannuzzi; thatMirowski also knew that there was only one job available when hevisited the plant on October 15; and that Ferazani found Iannuzzi'swork satisfactory, we find, contrary to the Trial Examiner, that theRespondent caused Iannuzzi's discharge, in violation of Section8(b) (1) (A) and (2) of the Act, as alleged in the complaint.'3 SeeLocal776 IATSE (FilmEditors)(Cascade Pictures of California,Inc ),124NLRB 842. LOCAL 20, BAKERY AND CONFECTIONERY WORKERS,ETC.25THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 1, above,occurring in connection with the operations of the Company de-scribed in section I of the Intermediate Report, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that, in violation of Section 8(b) (1) (A) and 8(b)(2) of the Act, the Respondent has caused Berwick Cake Companyto discriminate against Samuel Iannuzzi, we shall direct the Re-spondent to notify the above-named Company in writing, and fur-nish a copy of said notification to lannuzzi, that it has withdrawn itsobjections to the employment of Iannuzzi by the Company, and re-quest the Company to reinstate him to the position he formerly held.This notification will also state that, if the job formerly held byIannuzzi, is now held by DiLimpio, or other member of the Re-spondent, the Respondent will have no objection to the layoff ofDiLimpio or 'such other member of the Respondent, if such action isnecessary in order to effect the reinstatement of Iannuzzi in hisformer position.We shall also direct that the Respondent reimburseIannuzzi for any loss of pay he may have suffered by payment tohim of a sum of money equal to the amount he would have earned aswages from the date of the discrimination to the date of theRespondent's notification to the Company and Tannuzzi, as set forthabove, less his net earnings during said period.Determination ofthe amount of back pay due shall be based on the quarterly methodof computation established by the Board in the F. W.WoolworthCompanycase.4Upon the above findings of fact and upon the entire record in thecase, we hereby make the following :CONCLusION S OF LAW1.Berwick Cake Company is an employer engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.The Respondent, Local 20, Bakery and Confectionery WorkersInternational Union of America, is a labor organization within themeaning of Section 2 (5) of the Act.3.By restraining and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged4 90 NLRB 289, 291-294. As the Trial Examiner dismissed the complaint herein weshall, in accord with the Board's customary practice, abate back pay for the period be-tween the date of the Intermediate Report and the date of our Decision and Order. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and is engaging in unfair labor practiceswithin themeaning ofSection 8(b) (1) (A) of the Act.4.By causing Berwick Cake Company, anemployer,to discriminateagainst anemployee in violationof Section8(a) (3) of theamendedAct, the Respondenthas engagedin and is engagingin unfair laborpracticeswithin the meaning ofSection 8(b) (2) of the Act.5.The aforesaid unfair labor practicesare unfair labor practicesaffectingcommerce withinthe meaningof Section 2 (6) and(7) of theAct.ORDERUponthe entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Local20, Bakeryand ConfectioneryWorkersInternationalUnion of America,its of-ficers, representative,agents, successors,and assigns,shall :1.Cease and desist from :(a)Causing or attempting to cause Berwick Cake Company, or anyother employer,to discharge,terminate,or in any other manner dis-criminate against employees in regard to hire or tenure of employ-ment, or any term or condition thereof, except as authorized by Sec-tion 8(a) (3) ofthe Act, as modified bythe Labor ManagementReporting and DisclosureAct of 1959.(b)Restrainingor coercingemployees or prospective employeesof BerwickCake Company,its successors or assigns,in the exercise oftheir rightto engage in, or to refrainfrom engagingin, any and all ofthe concerted activities listed in Section7 of the Act,except to theextent that such rightmay be affectedby an agreement requiring mem-bership ina labor organizationas a condition of employment, asauthorized in Section 8 (a) (3) of theAct, as modified by the LaborManagement Reporting and DisclosureAct of 1959.2.Take the following affirmativeaction whichthe Board finds willeffectuate the policiesof the Act :(a)Notify the Company, in writing, and furnish acopy to Samuellannuzzi, that theRespondent has no objection to the employment oflannuzziby the Company without regardto his membership or non-membership in the Respondent, or any other labor organization, andwithout prejudice to his seniority or other rights and privileges; saidnotification shall contain a requestthat the Companyoffer SamuelIannuzzi reemployment as provided in the section of this Decision andOrder entitled"The Remedy."(b)Make whole Samuel lannuzzi for any loss of pay he may havesuffered as a result of the discrimination against him in the manner setforth in the section of this Decision and Order entitled"The Remedy." LOCAL 20, BAKERY AND CONFECTIONERY WORKERS, ETC.27(c)Post in conspicuous places at the business office of the Respond-ent copies of the notice attached hereto marked "Appendix." I Copiesof said notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent, be postedby it immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that thenotices are not altered, defaced, or covered by any other material.(d)Furnish to the Regional Director for the First Region signedcopies of the notice attached hereto as Appendix for posting by Ber-wick Cake Company, it being willing, at places where it customarilyposts notices to its employees.(e)Notify the Regional Director for the First Region in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.c In the eventthat this Orderisenforcedby a decreeof a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 20, BAKERY AND CONFECTIONERYWORKERS INTERNATIONALUNION OF AMERICA, AND TO ALLEMPLOYEES OF BERWICK CAKE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members and theemployees of Berwick Cake Company that :WE WILL NOT cause or attempt to cause Berwick Cake Com-pany, or any other employer, to discriminate against employeesin regard to their hire or tenure of employment or any term orcondition to employment in violation of Section 8(a) (3) of theAct, as modified by the Labor Management Reporting and Dis-closure Act of 1959.WE WILL NOT in any manner restrain or coerce employees of anyemployer in the exercise of rights guaranteed them in Section 7of the Act, except to the extent that such right may be affected bya lawful agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor Management Re-porting and Disclosure Act of 1959.WE WILL notify Berwick Cake Company and Samuel Iannuzzithat we withdraw our objections to the employment of SamuelIannuzzi by that Company. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL make Samuel Iannuzzi whole for any loss of pay suf-fered becauseof our discrimination against him.LOCAL 20, BAKERY AND CONFECTIONERY WORKERSINTERNATIONAL UNION OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice shall remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Samuel Iannuzzi, an individual,the General Counsel ofthe National Labor Relations Board,by the Regional Director for the First Region,issued a complaint dated February 27, 1959, against Local 20. Bakery and Confec-tioneryWorkers International Union of America,herein called the Respondent,allegingthatthe Respondent had engaged in unfair labor practices within the mean-ing of Section 8(b)(1)(A)and (2)and Section 2(6) and(7) of the National LaborRelations Act, as amended, herein called the Act.An answer in the form of a letter,dated March 9, 1959, was filed by the Respond-ent, in which it denied the allegations of the complaint.Upon the entire record and from his observation of the witnesses,the Trial Ex-aminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Berwick Cake Company, herein called the Company, is a Massachusettscorporation with its principal office and plant located at Roxbury, Massachusetts,where it is engaged in the manufacture,sale, and distribution of cakes and relatedproducts.The Company annually ships finished products valued at more than$50,000 directly to points outside the State of Massachusetts.The complaint alleges, the parties stipulated at the hearing, and the Trial Examinerfinds that the Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 20, Bakery and Confectionery Workers International Union of Americaisa labor organization which admits to membership employees of the Company.III.THE ALLEGED UNFAIR LABOR PRACTICESDuring the times mentioned herein the Respondent had a collective-bargainingcontractwiththe Company.This contract contained a "union shop" clause andprovidedthat "allnew employees of the Employer[meaning employees hired bythe Employer subsequent to September 10, 1951]as a condition of continued em-ployment shall be members of the Unionon the thirtiethday following the beginningof their employment . .. ..Samuel Iannuzzi worked forWardBaking Company for 28 years until it closedits plant onJuly 3,1958.He was a member of the executiveboard of "Local 348,American Bakery and Confectionery,"rival union of the Respondent herein.OnOctober 14,1958, lannuzzi spoke to Mr. Goodale, president of the Company, and toRaymond Ferazani,its foreman.As a resultof these conversations,lannuzzi wastold to report to work at 3:30 a in on October 15.Iannuzzi testified,in substance,that:About10 a.m. onOctober 14he called theRespondent's office and spoke to Stanley Mirowski, its secretary-treasurer;he toldMirowski about his offer of a job with the Company,asking him what it would costfor him to transfer fromLocal348 to the Respondent;Mirowski replied that he didnot know; and when he asked Mirowski if he had"any objections"to his going LOCAL 20, BAKERY AND CONFECTIONERY WORKERS, ETC.29to work for the Company, Mirowski replied, "no, ... I know you need a job, andgood luck to you." 1Fred Cabuzzi, business agent of the Respondent, called Ferazam during the after-noon of October 14.Concerning this conversation, Ferazani testified credibly andwithout contradiction as follows:Well, he asked me if I had hired a man; and I said I did; and he asked me ifhe was working. I says no, he's reporting the following morning at 3:30; andhe said if I had called the office, the union hall, and I said no, I hadn't becauseI interviewed this man and he seemed to be the man that could fill the job atthat time.And he said, "well, we have men in good standing that should beput to work."And I said, "well, I already told the man to report for work."And he said that he would have a man the following morning also.2Anthony DiLimpio reported for work on October 15 and told Ferazani thatCabuzzi had sent him. Ferazani put him to work. lannuzzi also worked that day.Ferazani testified that about 10 or 11 a.m. on October 15 Mirowski came to theplant and talked to him. In this connection Ferazani testified, "Well, he told meI had no right, I should have called the office, the union hall, because we had donethat previously;.And I said, well, the opportunity was there, the man [Iannuzzi]called, he seemed to qualify, so I put him to work; we have to give a man a 3.0-daytrial, anyway.And he said, `Well, we have men that are looking for work, men ingood standing, and they should be put to work first,'.I told him that this manwas acquainted with Cabuzzi and he had plans of transferring over; and I told himthat I would tell lannuzzi to get his transfer and we'd hire him back, or we'd continuewith him, anyway. . . .He asked me if [DiLimpio] had come in to work... .I said I put him to work."Mirowski testified that: He went to the Company's plant about 11:45 a.m. onOctober 15 in order to deliver a message to DiLimpio; he met Ferazani who toldhim that two people reported for work and that he needed only one; and he replied,"Well, you can do whatever you want with the thing; you've got a contract, goaccording to the contract."I credit Ferazani's version of the above conversation.Mirowski did not impressme favorablyas a witness.Iannuzzi testified credibly that: About 10.45 a.m. on October 15 he saw Mirowskiin the plant; near the end of his shift and about 11:15 a.m. he had a conversationwith Goodale and Ferazani; 3 and Goodale told him, "I'm sorry, I have to let yougo because Stanley Mirowski of Local 20 came down here. . . . If you can get itstraightened out with Freddie Cabuzzi and Local 20, I'll take you back to work." 4Ferazani testified that: The Company normally calls the Respondent when itneeds men; this is done as a matter of convenience and not of compulsion,becausethe Respondent has the qualified men available; within the period of 6 monthsbefore the hearing the Company hired new employees who were not members ofthe Respondent; the Company did not call the Respondent as to them; and neitherCabuzzi nor Mirowski had ever told him that he had to hire members of theRespondent.I find that the General Counsel failed to prove that the Respondent caused orattempted to cause the Company to discriminate against lannuzzi.Ferazani, theGeneral Counsel's own witness, testified that Cabuzzi did not tell him to dischargelannuzzi or that he could not put him to work. Cabuzzi merely told him that hewould send a man in the following morning for work. In this connection it is to benoted that the evidence does not show that Ferazani advised Cabuzzi that theCompany did not need another man.In his conversation with Ferazani on October 15, Mirowski did not ask him todischarge Jannuzzi. It appears that he was satisfied as long as DiLimpio had beenput to work. Further, it is not clear from Ferazam's statement to Mirowski, as foundabove, that the Company intended to discharge lannuzzi at the time.1Mirowski's testimony concerning the above conversation was substantially the sameas lannuzzi's.2Cahuzzi did not appear as a witness at the hearing3Goodale did not appear as a witness at the hearing4Concerning the above conversation. Ferazam testified that lie and Gooda]e said, "Thatwe were sorry we had to let him go, and had to let him go because of the fact that thereare Union members that we had to lire, and if he could get his transfer and get luteLocal 20, we'd be glad to put him back to work " 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDFerazani was the only witness for the General Counsel who testified as to theCompany's practice in the hiring of new employees. I find that his testimony doesnot disclose that the Respondent maintained and enforced any illegal practice ororal agreement with the Company in this respect,as alleged in the complaint.[Recommendations omitted from publication.]Rudy Barber,Louis B. Barber and Robert Hamlyn,Co-Partners,d/b/a Barbers Iron FoundryandInternationalMolders andFoundry Workers Union of North America,AFL-CIO.CaseNo. 4-CA-1649. January 8, 1960DECISION AND ORDEROn April 15, 1958, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, the ChargingParty and the General Counsel filed exceptions to the IntermediateReport and briefs in support thereof.On January 12, 1959, the Board ordered that the record be re-opened and the case be remanded for further hearing.Thereafter,the parties entered into a stipulation setting forth certain facts andwaived their rights to a supplemental Intermediate Report.TheGeneral Counsel's motion, that the Board accept the stipulation andclose the record, is hereby granted.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, the stipulation, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing additions and modifications.THE UNFAIR LABOR PRACTICE FINDINGS1.The Trial Examiner found that the Respondent threatened itsemployees in violation of Section 8(a) (1) ; temporarily locked out itsemployees from November 21 to 25, 1957, in violation of Section8 (a) (3) ; discriminatorily discharged employeeHenry Hayes inviolation of Section 8(a) (3); and refused to bargain collectivelywith the union in violation of Section 8 (a) (5).No exceptions weretaken to these findings.Accordingly, we adopt thempro forma.2.The Trial Examiner further found that the Respondent dis-criminatorily discharged its employees in violation of Section126 NLRB No. 5.